                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                             Plaintiff

 v.                                                   Criminal Action No. 3:16-CR-99-RJG-01

 LEONARDO RODRIQUEZ PRADO                                                           Defendant

                                          * * * * *

                        MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Leonardo Rodriquez Prado’s Motion to

Dismiss for Speedy Trial Violations (the “Motion to Dismiss”) which was filed on September 14,

2018. [DE 114]. The United States filed a Response in opposition on September 28, 2018. [DE

117]. Mr. Prado filed a Reply on October 5, 2018. [DE 118]. This matter is now ripe for

adjudication. For the reasons set forth below, the Court will DENY Defendant’s Motion to

Dismiss.

                                     I.      Background

       On August 17, 2016, Mr. Prado was indicted in the Western District of Kentucky. [DE 1].

The Indictment charged Mr. Prado with one count of Wire Fraud and three counts of Aggravated

Identity Theft. [DE 1 at 1–3]. He was arraigned on September 19, 2016. [DE 16]. On December

21, 2016, a superseding indictment was issued, adding a fifth count: Possession of Unauthorized

and Counterfeit Access Devices. [DE 22 at 46–49]. On September 6, 2017, a second superseding

indictment was issued. [DE 62]. The Second Superseding Indictment charged Mr. Prado with one

count of Wire Fraud, one count of Possession of Access Devices, and seven counts of Aggravated

Identity Theft. [Id. at 350–56]. Additionally, the Second Superseding Indictment joined Ms. Diaz

Garcia as a co-defendant, and jointly charged them with one count of Bank Fraud, four counts of



                                               1
Aggravated Identity Theft, and three counts of Money Laundering. [Id.]. Mr. Prado was arraigned

on September 29, 2017. [DE 70]. Ms. Diaz Garcia was arraigned on November 30, 2017. [DE

79].

        Mr. Prado filed the present Motion to Dismiss on September 14, 2018, asserting that more

than seventy days had passed since his arraignment. [DE 114]. The United States filed a Response

in opposition to that motion on September 28, 2018, asserting that once the excludable periods

were properly calculated, there was no Speedy Trial Act violation. [DE 117 at 730–37]. Mr. Prado

then filed a Reply on October 5, 2018, objecting to certain of the periods the United States

considered excludable and alleging that the prosecutor was being “vindictive by ordering an

irrelevant transcript and arguing that the Speedy Trial did not run until he ordered that transcript.”

[DE 118 at 750–51].

                                          II.     Discussion

        The Speedy Trial Act (the “Act”), 18 U.S.C. § 3161, “requires dismissal of a criminal case,

with or without prejudice, if the defendant is not tried seventy days after his indictment or the date

he first appears in court, whichever date last occurs.” United States v. Jenkins, 92 F.3d 430, 438

(6th Cir. 1996) (citing United States v. Mentz, 840 F.2d 315, 324–26 (6th Cir. 1988)). The seventy-

day period is not unqualified. The Act authorizes periods of time which are excludable, either as

expressly stated in the Act or by a finding of the trial court that the interests of justice warrant such

exclusion. United States v. Morata, No. 3:14CR-82-CRS, 2016 WL 4535664, at *1 (W.D. Ky.

Aug. 30, 2016). Excludable delays permit the extension of the seventy-day “try by” period, but

such extensions are not without limitation. Id.

        A defendant moving for dismissal has the burden of providing a prima facie case that the

Act had been violated, which merely requires a simple showing that more than seventy days have



                                                   2
passed since the indictment or first appearance and trial has not yet begun. Id. If the defendant

does so, the burden then shifts to the government, which must prove beyond a preponderance of

the evidence that once excludable time is factored in, the seventy-day period has not passed. Id.

(citing Mentz, 840 F.2d at 326).

        The Act provides that several periods are to be excluded when determining whether the

seventy-day speedy-trial clock has run. See § 3161(h). Five general rules of exclusion are relevant

to this case.

        The first period of exclusion is the time between the filling of a pre-trial motion and the

day on which a district court becomes able to dispose of that motion. This includes “the entire

time from the filing of the motion through the date of the hearing” as well as “all the days during

which [the district court] is waiting to receive information necessary to decide a pending pre-trial

motion,” including the parties’ filings regarding that motion. Jenkins, 92 F.3d at 438–39 (citations

omitted). This time also includes the “period after a pretrial motion during which the court is

awaiting the preparation of a transcript needed to rule on the motion.” United States v. Polan, 970

F.2d 1280, 1285 (3d Cir. 1992).

        Second, also excludable is the “delay reasonably attributable to any period, not to exceed

thirty days, during which any proceeding concerning the defendant is actually under advisement

by the court.” 18 U.S.C. § 3161(h)(1)(H). If a district court refers a motion to a magistrate judge,

there is one thirty-day period of exclusion while the motion is under advisement by the magistrate

judge, and then a separate thirty-day period of exclusion that begins once the district court has

received the magistrate judge’s report and recommendations and all other materials required by

the district court in order to review the report and recommendation. United States v. Andress, 943

F.2d 622, 626 (6th Cir. 1991) (holding that when a party submits its objections to a report and



                                                 3
recommendation, “the district court has before it all the materials it is due to receive [and] a new

period of excludable delay begins; viz., thirty days . . . within which a motion may be kept under

advisement”).

        Third, if a district court finds that the “ends of justice” are served by excluding the delay

attendant to a continuance, that delay is excludable so long as the district court sets forth its reasons

for finding that the ends of justice require the exclusion of that time. § 3161(h)(7)(A).

        Fourth, “[t]he filing of a superseding indictment does not affect the speedy trial clock for

offenses charged in the original indictment.” Sylvester v. United States, 868 F.3d 503, 508–09

(6th Cir. 2017) (alteration in original) (collecting cases). However, “[a]ll defendants who are

joined for trial generally fall within the speedy trial computation of the latest codefendant.”

Henderson v. United States, 476 U.S. 321, 323 n.2 (1986). Because of this, “absent evidence of

bad faith or unreasonable delay, courts have generally restarted the speedy trial clock if the

superseding indictment adds new defendants to the case.” Sylvester v. United States, 110 F. Supp.

3d 738, 747 (E.D. Mich. 2015) (collecting cases), aff’d 868 F.3d 503 (6th Cir. 2017); see also

United States v. Chen Chiang Liu, 631 F.3d 993, 998 (9th Cir. 2011) (recognizing that “not

allowing the STA clock to restart upon the addition of a codefendant might result in the STA being

used as a vehicle for requiring the government to prosecute codefendants piecemeal”) (citing

United States v. King, 483 F.3d 969, 973 (9th Cir. 2007)); United States v. Harris, 566 F.3d 422,

429 (5th Cir. 2009) (restarting the speedy trial clock upon the arraignment of a newly-joined

codefendant). After the issuance of a superseding indictment adding a defendant, 18 U.S.C. §

3161(h)(6) excludes from the speedy trial clock a “reasonable period of delay when the defendant

is joined for trial with a codefendant as to whom the time for trial has not run and no motion for

severance has been granted.”



                                                   4
        Finally, when calculating the length of an excludable period, “both the date on which an

event occurs or a motion is filed and the date on which the court disposes of a motion are

excluded.” United States v. Cope, 312 F.3d 757, 777 (6th Cir. 2002) (quoting United States v.

Yunis, 723 F.2d 795, 797 (11th Cir. 1984)).

        In the present case, the parties agree that the speedy trial clock originally began running on

September 19, 2016, when Mr. Prado was arraigned on the original indictment. [DE 16]. The

United States argues that several excludable periods are applicable to Mr. Prado’s speedy trial

clock. [DE 117 at 730–38]. This Court will address each period in turn.

        A.      The Period From September 19, 2016 – November 30, 2017 Is Excludable
                Under 18 U.S.C. § 3161(h)(6) As Reasonable Delay To Join Co-Defendant.

        Ms. Diaz Garcia was added to the case as a co-defendant with the filing of the Second

Superseding Indictment on September 6, 2017. [DE 62]. Ms. Diaz Garcia was arraigned on

November 30, 2017. [DE 79]. The delay between these dates was caused by the fulfilment of a

writ of habeas corpus ad prosequendum that had been issued for Ms. Diaz Garcia. [DE 72].

        Mr. Prado does not argue that that there is any evidence of bad faith or unreasonable delay

in joining Ms. Diaz Garcia as a defendant in the Second Superseding Indictment, or that the delay

between indicting and arraigning Ms. Diaz Garcia was unreasonable. Therefore, because Ms. Diaz

Garcia’s speedy trial clock began running on December 1, 2017, Mr. Prado’s speedy trial clock

was reset on that date. See 18 U.S.C. § 3161(h)(6); Sylvester 110 F. Supp. 3d at 747; United States

v. Taylor, 489 F. App’x 34, 49 (6th Cir. 2012) (starting a defendant’s speedy trial clock when the

final co-defendant was arraigned). Accordingly, Mr. Prado’s speedy-trial clock was reset and had

zero days on it as of November 30, 2017.1


1
  Had Mr. Prado’s speedy trial clock run out prior to the issuance of the Second Superseding Indictment,
the Act would have been violated before Ms. Diaz Garcia was joined and that joinder would therefore not
reset the speedy trial clock. Sylvester v. United States, 110 F. Supp. 3d at 749. Mr. Prado does not argue
                                                    5
        B.      The Period From December 1, 2017 – January 22, 2018 Is Excludable Upon
                Request For Continuance By Mr. Prado.

         On November 7, 2017, Mr. Prado filed a motion requesting a continuance. [DE 75]. On

November 14, 2017, the district court granted that motion and set a new trial date of January 22,

2018. [DE 77]. The court found that the ends of justice required excluding the period from

November 14, 2017, to January 22, 2018, from the speedy trial clock. [Id.]. That period is

therefore excludable under § 3161(h)(7)(A). Mr. Prado’s speedy trial clock, which had zero days

on it as of December 1, 2017, therefore had zero days on it as of January 22, 2018.

        C.      The Period From January 23, 2018 – May 23, 2018 Is Excludable Upon
                Request For Continuance By Ms. Diaz Garcia Without Objection By Mr.
                Prado.

        On December 20, 2017, Mr. Prado’s co-defendant filed a motion requesting a continuance.

[DE 90]. Mr. Prado did not object, and the district court granted that motion on January 8, 2018,

setting a pretrial conference for May 23, 2018. [DE 96]. The court found that the ends of justice

required excluding the period between January 8, 2018 and May 23, 2018. [Id.]. That period is

excludable under § 3161(h)(7)(A). As a result, Mr. Prado’s speedy trial clock, which had zero

days on it as of January 22, 2018, had zero days on it as of May 23, 2018.

        D.      The Period From May 24, 2018 – June 11, 2018 Is Excludable For The
                Magistrate Judge’s Consideration of Mr. Prado’s Motion to Suppress.

        On December 21, 2017, Mr. Prado filed a Unified Motion To Suppress Searches and

Statements From Prior State Cases (the “Motion to Suppress”). [DE 92]. On February 13, 2018,

the district court referred that motion to a Magistrate Judge. [DE 102]. The Magistrate Judge held

a suppression hearing on April 30, 2018 and granted Mr. Prado’s request for permission to submit

supplemental briefing. [DE 109]. Mr. Prado filed a post-hearing supplemental brief in support of


that the time allotted under the Act had expired prior to the issuance of the Second Superseding Indictment
on December 1, 2017.
                                                    6
his Motion to Suppress on May 11, 2018. [DE 110]. The Magistrate Judge issued his Report and

Recommendation concerning the Motion to suppress on June 15, 2018. [DE 112].

        The period between the filing of Mr. Prado’s motion to suppress on December 21, 2017,

and the April 30, 2018 hearing on that motion is excludable. Henderson, 476 U.S. at 329–30. The

period between the April 30, 2018 hearing and the court’s receipt of Mr. Prado’s supplement on

May 11, 2018, is also excludable from the speedy trial clock. See Jenkins, 92 F.3d at 438–39.

The thirty days following May 11, 2018, are also excludable, as the motion was “under

consideration” by the Magistrate Judge.2 Because the supplement was filed on May 11, 2018, the

thirty-day period of excludable consideration time began on May 12, 2018 and ended thirty days

later on June 11, 2018. Thus, the four days between June 12, 2018, and the issuance of the Report

and Recommendation on June 15, 2018, are not subject to any exclusion. Mr. Prado’s speedy trial

clock, which had zero days on it as of May 23, 2018, therefore had four days on it as of June 15,

2018.

        E.      The Period From June 16, 2018 – September 18, 2018 Is Excludable For The
                District Court’s Consideration of Mr. Prado’s Motion to Suppress.

        As noted in the June 15, 2018 Report and Recommendation issued by the Magistrate Judge

and pursuant Fed. R. Crim. Pro. 59(b), the parties must file any objections to the Magistrate Judge's

recommendation within fourteen days of service. [DE 112 at 681]. Further, Fed. R. Crim. Pro.

59(b)(2) provides: “Unless the district judge directs otherwise, the objecting party must promptly

arrange for transcribing the record, or whatever portions of it the parties agree to or the magistrate


2
  The Sixth Circuit had not said whether the speedy trial clock stops running for the entire time that a pre-
trial motion is referred to a magistrate judge or whether the clock begins to run again after the motion has
been “under consideration” by the magistrate judge for thirty days. See United States v. Morata,
CRIMINAL ACTION NO. 3:14CR-82-CRS, 2016 WL 4535664, at *2 (W.D. Ky. Aug. 30, 2016). The
United States does not argue that the entire time that a pre-trial motion is referred to a magistrate judge is
excluded from the speedy trial clock and this Court will treat the period after a magistrate judge had had
thirty days to consider a pre-trial motion as non-excludable.
                                                      7
judge considers sufficient. Failure to object in accordance with this rule waives a party's right to

review.”

        Mr. Prado filed his objections on June 27, 2018. [DE 113]. Mr. Prado did not arrange for

a transcription of any portion of the record to be provided to this Court. Because Mr. Prado set

forth objections to the determination that no evidentiary hearing was necessary, the transcript of

the April 30, 2018 hearing, in which the Magistrate Judge found that there were no evidentiary

issues necessitating an evidentiary hearing, was essential for the District Court’s de novo review

of his objections.3 [DE 119]. Thus, the Court requested that transcript, and it was added to the

docket on September 18, 2018. [DE 115].

        The thirteen days between the issuance of the Report and Recommendation on June 15,

2018, and the filing of Mr. Prado’s objections on June 27, 2018, are excludable because Mr.

Prado’s objections were necessary for this Court to decide the Motion to Suppress. See Andress,

943 F.2d at 626. Further, the eighty-two days between the filing of Mr. Prado’s objections on June

27, 2018, and this Court’s receipt of the transcript from the suppression hearing on September 18,

2018, are excludable because that transcript was necessary for this Court to decide the Motion to

Suppress. See id.; Polan, 970 F.2d at 1285. Therefore, Mr. Prado’s speedy trial clock, which had

four days on it as of June 15, 2018, had four days on it as of September 18, 2018.

        F.       The Period From September 19, 2018 – October 29, 2018 Is Excludable for
                 Consideration of Mr. Prado’s Motion To Dismiss.

        On September 14, 2018, Mr. Prado filed the Motion to Dismiss. [DE 114]. The final

submission relating to that motion was Mr. Prado’s Reply to the United States’ Response to the

Motion to Dismiss, filed on October 5, 2018. [DE 118]. The time from the filing of the Motion



3
  It should be noted that, contrary to Mr. Prado’s assertion that the prosecutor requested the transcript of
the April 30, 2018 hearing, the District Court sua sponte requested the hearing transcript.
                                                      8
to Dismiss to the filing of Mr. Prado’s Reply is excludable, as is thirty days thereafter. See 18

U.S.C. § 3161(h)(1)(H); Jenkins, 92 F.3d at 439.        That thirty-day period would extend to

November 4, 2018. Mr. Prado’s speedy trial clock, which had four days on it as of September 18,

2018, therefore has four days on it as of October 29, 2018, the date of this Order.

                                        III.   Conclusion

       After calculating all the appropriate periods of exclusion, there remain sixty-six days on

Mr. Prado’s Speedy Trial Act clock. Accordingly, for the reasons stated herein, IT IS ORDERED

as follows:

       (1)     Defendant’s Motion to Dismiss for Speedy Trial Violations, [DE 114], is DENIED;

       (2)     The time period between the filing of Defendant’s Motion to Dismiss for Speedy

               Trial Violations on September 14, 2018, and the date of this Order, is excluded

               from the provisions of the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(1)(D).




                                                          October 29, 2018




                                                 9
